Filed 10/22/21 In re N.T. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re N.T., et al., Persons Coming Under                           H048922
 the Juvenile Court Law.                                            (Santa Clara County Super. Ct.
 __________________________________                                  Nos. 18JD025288, 18JD025289)

 SANTA CLARA COUNTY
 DEPARTMENT OF FAMILY AND
 CHIDREN’S SERVICES,

             Plaintiff and Respondent,

             v.


 R.T.,

             Defendant and Appellant.


                                                   THE COURT1
         Appellant, R.T., appeals from an order reinstating an order terminating her
parental rights as to N.T. and X.T. Respondent, Santa Clara County Department of
Family and Children’s Services (Department) and R.T. jointly move for a summary
reversal of the order. The parties agree that the trial court failed to ensure compliance
with the Indian Child Welfare Act (ICWA), and request that we remand the matter to the




         1
             Before Greenwood, P.J., Danner, J., and Wilson, J.
trial court for the limited purpose of complying with ICWA. We grant the motion and
reverse the order pursuant to the stipulation of the parties.
                                I. PROCEDURAL BACKGROUND
       On December 10, 2019, the juvenile court terminated R.T.’s parental rights as to
both children. R.T. appealed, claiming the Department failed to conduct an adequate
inquiry under ICWA. (In re N.T. et al. (October 14, 2020, H047669) [nonpub. opn.].)
This Court agreed and conditionally reversed the order, remanding the matter to the trial
court for a further ICWA inquiry.
       Following remand, the Department conducted a further inquiry, and on March 2,
2021, the juvenile court found the renewed inquiry adequate. The court found that ICWA
did not apply, and reinstated the December 10, 2019 order terminating R.T.’s parental
rights. This timely appeal ensued.
       After R.T. filed her opening brief arguing that the Department’s renewed inquiry
remained insufficient, the parties jointly moved for summary reversal.
                                     II.    DISCUSSION
       On appeal, R.T. contends that the Department made insufficient attempts to
contact various family members who may have information about potential tribe
membership. Because of this insufficient inquiry, the parties agree that the juvenile
court erred when it found that ICWA did not apply. They further agree that this court is
likely to reverse the order on appeal. To minimize delay, they jointly request that this
court reverse and remand the matter for the limited purpose of allowing the Department
to conduct a proper inquiry and send notice under ICWA as appropriate. The parties
agree that if after proper inquiry and notice, the juvenile court finds that ICWA does not
apply, the order terminating R.T.’s parental rights can be reinstated. (In re N.D. (2020)
46 Cal.App.5th 620, 624.)
       The parties’ joint motion supports the conclusion that a summary reversal pursuant
to stipulation is appropriate under the facts of this case and the law. (See Code Civ.

                                              2
Proc., § 128, subd. (a)(8).) For the reasons stated in the motion, the court finds that there
is no possibility that the interests of nonparties or the public will be adversely affected by
the reversal. Summary reversal of the judgment would place the parties in the same
position they would be in if the appeal were successfully prosecuted to completion,
would save both private and judicial resources because it would obviate the need for
further briefing by the parties and review of the record by this court, and most
importantly would minimize delay in permanency for the children. Both public policy
and the public interest are served by these outcomes.
       This court further finds that the parties’ grounds for requesting reversal are
reasonable. The parties agree that the Department’s inquiry into tribal membership was
insufficient, but they also agree that if the matter is remanded for ICWA compliance, the
prior order terminating parental rights can be reinstated after ensuring such compliance
and making the proper findings. These grounds outweigh the erosion of public trust that
may result from the nullification of a judgment and outweigh the risk that the availability
of a stipulated reversal will reduce the incentive for pretrial settlement. Public trust in the
courts is enhanced, not eroded, when parties recognize and acknowledge errors and agree
to resolve them with limited delay. (See Union Bank of Cal. v. Braille Inst. of Am. (2001)
92 Cal.App.4th 1324.)
                                    III.    DISPOSITION
       The March 2, 2021 order reinstating the prior order terminating parental rights is
reversed pursuant to the stipulation of the parties. The matter is remanded to the trial
court for the limited purpose of ensuring compliance with ICWA. If the court determines
that the inquiry and notice requirements of ICWA have been met, and finds that the
children are not Indian children, the court shall reinstate the December 10, 2019 order
terminating R.T.’s parental rights. The remittitur shall issue forthwith.




                                              3